6. Multi-annual programme 2010-2014 regarding the area of freedom, security and justice (Stockholm Programme) (vote)
(DE) Mr President, what Mr Ferber rightly complained about has happened again. We have heard three different numbers relating to the paragraph that we are just about to vote on. I do not know whether this is because the numbers were not read out correctly or were not translated correctly. I heard 33, then 30 and then 43, making it very unclear.
(FR) Mr President, I can assure you that the speed of the vote is perfect. You are a very polite man and we are very grateful to you for that, but we could make even faster progress if you did not say 'thank you' after every vote, but only at the end of the vote!
Thank you, Mr President!
Thank you for that remark!
(IT) Mr President, the subject is an oral amendment to paragraph 131, on which I am in agreement with the other two rapporteurs, Mr López Aguilar and Mr Berlinguer.
The current text states: 'calls on the Council, the Commission and Member States to evaluate and review current international, European and national laws and policies on drugs and to promote harm reduction policies, notably with a view to the conferences on those issues held at UN level'.
The oral amendment proposes inserting the words 'prevention' and 'recovery', meaning that the call to evaluate and review laws would concern 'harm reduction, prevention and recovery policies'.